At the outset, allow me to
join other speakers in congratulating Mr. Harri Holkeri
on his election to preside over the Millennium
Assembly. I am confident that under his able
stewardship we the peoples, and particularly those of
us from the developing countries, can look forward
with optimism to a highly proactive session of the
General Assembly. His election to the presidency is a
clear reflection of the confidence which the
international community has in his great country,
Finland. He can count on the continued support and
cooperation of the Malawi delegation in this
momentous task.
Let me also pay tribute to his predecessor,
Mr. Theo-Ben Gurirab, Minister for Foreign Affairs of
the Republic of Namibia, for his highly successful
presidency of the fifty-fourth session.
Less than a fortnight ago, our leaders gathered at
this very venue to map out the way forward in this
millennium. The enthusiasm with which the
deliberations were conducted culminated in a highly
inspiring outcome document, which gives a clear
outline of what needs to be done.
Malawi welcomes the outcome of the Millennium
Summit. At the same time, we recognize that the
strategic partnership required for the implementation of
the outcome document calls for the political
commitment of the international community. It is
therefore our hope that the enthusiasm with which the
world leaders approached the Millennium Summit will
translate into genuine political will in the
implementation of the measures that were adopted.
Let us all build on the consensus that emerged
from the Millennium Summit. Recognition by world
leaders of the urgent need to address issues bedevilling
humanity today is the first step towards building a
prosperous and better tomorrow.
A multiplicity of factors are constraining the
efforts of the developing countries towards achieving
economic development. There is therefore a need for a
multidimensional approach in order to address the
plight of these countries. Such efforts must, of
necessity, be pursued at both the national and
international levels.
Not long ago, Malawi joined other members of
the international community in welcoming the process
of globalization. We joined the chorus in
acknowledging the inevitability of the march towards a
global village. In our enthusiasm, we looked forward to
meeting the challenges and taking advantage of the
opportunities that globalization was envisaged to offer.
Today, the experience has proved daunting. A number
of constraints dog our march towards the global
village.
Along with other sub-Saharan African countries,
Malawi has yet to meaningfully enjoy the benefits of
modern information technology. We all know that the
process of globalization is centred on the swift and
accurate flow of information. The interconnectedness
which information technology brings about offers the
benefits of choice. Those who possess the
technological capacity are, hence, ahead of the rest in
the march towards the global village.
Malawi therefore calls upon the donor community
to level the playing field by assisting those who lack
the capacity to meaningfully take advantage of a
modern global information network. There is need to
close the existing digital divide.
International trade is critical if the economies of
most developing countries are to thrive. Malawi's
export-oriented economy is, in this regard, no
exception. With no mineral wealth of significance, our
economy depends almost solely on the export of
primary agricultural products and the importation of
manufactured goods. The steadily deteriorating barter
terms of trade for the primary products has long been a
source of concern to us. As if this were not daunting
enough, the situation is compounded by the imposition
of protectionist measures by countries that offer
markets for our exports. A range of non-tariff barriers
is being subtly put in place, rendering it difficult for
our products to reach those markets. These
protectionist measures run counter to the spirit of free
trade which we all profess and which we all believe to
be necessary for the growing interdependence among
21

countries. As long as barriers to free trade among
countries are erected, global integration will face a
serious setback.
Malawi therefore calls upon the development
partners to open up their markets to products from the
developing countries. Increased market access is one
way in which a country like Malawi could be
empowered to meaningfully participate in the
globalization process.
Time and again, we in the developing countries
have expressed serious concern over the existing
problem of external debt. Debt servicing has compelled
our Governments to divert meagre resources from
development programmes. As a result, basic social
services and investment in other infrastructure
programmes suffer.
We welcome initiatives adopted by the
development partners to address the problem of debt.
The Heavily Indebted Poor Countries (HIPC) Debt
Initiative is, among other measures, notable. We all
looked forward with hope to the recent G-8 Summit
held in Okinawa, Japan. However, the lack of
commitment to deal with the problem of debt
decisively means that the burden still remains virtually
intact.
Malawi therefore believes that the only way in
which the problem of external debt can meaningfully
be addressed is through outright cancellation. We invite
our development partners to exercise the political will
for debt cancellation. We need to free resources for
investment in basic infrastructural services.
Official development assistance and foreign
direct investment are necessary if developing
economies like Malawi's are to develop. It is largely in
recognition of this reality that the United Nations set
the target of 0.7 per cent of the gross national product
of developed countries for official development
assistance. The general decline in official development
assistance flows to the developing countries therefore
runs counter to the internationally recognized target.
We therefore pay tribute to those development partners
who have either met or exceeded the 0.7 per cent
target. At the same time, we call upon those falling
short of it to live up to the expectations of the
international community.
Malawi welcomes the trend towards a rise in
foreign direct investment over the past few years.
However, we observe that, in spite of the steady rise,
the distribution itself has been uneven, with sub-
Saharan Africa making no meaningful gains. We hope
that efforts will be made to address the disparity.
Just over 10 years ago, the Berlin Wall came
tumbling down in a highly symbolic move marking the
demise of the cold war. All peace-loving people in the
world who wanted humankind to live in dignity
welcomed that momentous development. The concept
of “peace dividend” gained currency as the
international community welcomed the opportunity to
turn swords into plowshares.
Today's reality has not borne out our
expectations. Trouble spots, both long-standing and
emerging ones, dot the globe. During the cold war, we
blamed conflicts on super-Power rivalry. Yet conflicts
today have assumed different dimensions, and they
continue to divert meagre national resources away from
development programmes.
The protracted civil war in Angola, civil strife in
Sierra Leone, the Great Lakes region of Africa, the
Democratic Republic of the Congo, Kosovo and
Central Asia, among other areas, perhaps reveal causal
factors that we glossed over during the cold war. Greed
among politicians and the ruthless pursuit of profit by
multinational corporations have, in a number of cases,
coalesced to prolong conflict. We have all noted the
role that a precious mineral like diamonds can play in
unleashing human tragedy.
Malawi welcomes the recent adoption by the
United Nations Security Council of a resolution that
aims at regulating the trade in diamonds, especially
those acquired illegally. The international community
can count on our unflinching cooperation in the
implementation of the resolution.
We have also noted the untiring efforts of the
United Nations in the maintenance of international
peace and security. However, the lessons of the United
Nations peacekeeping mission in Sierra Leone, and
indeed elsewhere, clearly point to the need for a serious
review of the mandate of such missions. The
embarrassment that the peacemakers were subjected to
is something that, we believe, must not be allowed to
happen again. In this regard, my delegation welcomes
the recommendations made in the Brahimi Report.
We, at the same time, join the international
community in condemning the recent murder of three
22

United Nations relief workers in West Timor. We call
on those responsible to desist from further interfering
with the safety and freedom of refugees and
humanitarian workers in the region.
Malawi recognizes that the United Nations alone
cannot provide miracle solutions to conflicts that rage
in the various regions. It is largely incumbent upon the
primary players to exercise political maturity and
restrain their passions.
We note that in most conflict areas, there exist
negotiated frameworks for resolution of the
differences. And yet, the sheer lack of political
commitment has led the parties to wantonly renege on
agreements that they so painstakingly negotiated. We
therefore call upon all warring parties to respect
existing peace agreements and pool their efforts
towards nation-building.
The Government of Malawi welcomes efforts by
the United Nations to rid the globe of weapons of mass
destruction. The Nuclear Non-Proliferation Treaty
(NPT) and the Comprehensive Nuclear Test-Ban Treaty
(CTBT) represent some of the notable efforts by the
international community to bring about lasting global
peace and security. Malawi would like to express its
readiness to join the international community in the
adoption of measures that seek to advance the cause of
international peace and security.
We waste meagre resources to keep conflict
going, while in the process sacrificing the welfare of
our people. His Excellency Dr. Bakili Muluzi,
President of the Republic of Malawi, time and again
decried this, saying that we, especially in sub-Saharan
Africa, are too poor to divert meagre resources to
sustain conflict.
The above factors present a front which impedes
economic development in the developing countries,
especially the least developed among them. Investment
in basic infrastructure suffers as a result of, directly or
otherwise, an interplay of these forces.
As long as the international community holds
back the political will needed for decisive action, the
playing field will remain uneven. As such, the
developing countries will continue to be marginalized
in the march towards the global village.
My delegation does not intend to heap all blame
on international factors alone. At the national level, we
in the developing countries have to take stock of our
domestic policies. Malawi, for one, is doing its part in
this regard. The democratic governance which the
ruling United Democratic Front (UDF) ushered in the
country in June 1994 is well on course. The people's
confidence in the UDF-led government was manifested
when they re-elected it in the June 1999 general
elections. In the seven years of its existence, the
Government has put in place institutional mechanisms
aimed at promoting human rights and other freedoms
that form the core of good governance.
Malawi's commitment to the consolidation of
democracy is now irreversible. In November this year,
the country will take yet another step forward with the
conduct of local government elections. We fully
recognize the contribution which good governance
makes to economic development in a country.
In this regard, I would like to pay tribute to the
United Nations and those development partners who
have contributed to our effort towards the promotion of
good governance. As the process goes on, we shall
count on your continued assistance.
We in Malawi further recognize the central role
that a vibrant private sector plays in economic
development. For long, the previous government in
Malawi neglected the private sector, opting, instead, to
boost parastatal enterprises.
The new political dispensation has opened up the
country to a competitive, free market economy.
Inefficient parastatal organizations are falling into
private ownership through a privatization programme.
Already, there are discernible benefits accruing, most
notably marked improvements in the quality of
products and services on the domestic market.
The existing political stability and the general
warmth of the friendly people of Malawi create an
inviting climate to the foreign investor. The
Government has, in addition, adopted measures which
are aimed at creating a conducive investment
environment. We, therefore, welcome entrepreneurs to
come and sample the market.
At the core of Malawi's fight against poverty is
the Poverty Alleviation Programme (PAP) which the
UDF-led Government launched upon its assumption of
office. Within the context of the programme, the
Government later launched the Malawi Social Action
Fund (MASAF), a bottom-up framework that involves
the villager in taking decisions on development
23

programmes. MASAF is making the difference in the
lives of the citizenry. The face of infrastructure in the
countryside, where nearly 80 per cent of the country's
population resides, has been considerably transformed.
We, therefore, thank the World Bank for the
support it is extending to the Malawi Social Action
Fund, which is currently in its second phase.
Among other strategies, Malawi has adopted
measures aimed at empowering vulnerable groups in
society. A systematic programme aimed at empowering
women through micro-credit and improved access to
education for girls are some of these. A few years ago,
the Government established the Ministry of State in the
President's Office Responsible for Persons with
Disabilities, whose impact is beginning to show.
Our determined efforts to rid the country of
excruciating poverty are impeded by the HIV/AIDS
pandemic. In the last decade, the extent of devastation
caused by the pandemic in Malawi has been
frightening. By targeting the productive age bracket of
the population, HIV/AIDS has clearly begun to reverse
the hard-won gains that the nation had made towards
the close of the last decade.
At the same time, we are aware of the advances
that the West has to date made in the treatment of
HIV/AIDS. The prohibitive cost of the drugs precludes
developing countries like Malawi from gaining access
to them. And yet, these are the countries that are in the
greatest need of such therapy, in view of their high
incidence of HIV/AIDS.
My delegation appreciates the effort of the United
Nations, through the Joint United Nations Programme
on HIV/AIDS (UNAIDS), to deal with the pandemic.
We welcome the fact that the Security Council gave
centre stage to HIV/AIDS issues early this year. We
believe that the devastation left by the scourge deserves
a high international profile. Malawi further calls on
those countries with the capacity to make the necessary
arrangements to render the drugs affordable for all
those who need them.
It is clear that if the international community is to
forge the strategic partnership needed for a smooth
march towards the global village, we need to level the
playing field. This calls for political will on the part of
all of us. We need to fulfil our shared responsibilities
for the benefit of humankind.
Malawi welcomes the recent admission of Tuvalu
as the 189th Member State of the United Nations. On
behalf of my Government and the people of Malawi, I
extend our support and best wishes to the Government
and the people of Tuvalu.
Time and again, Malawi has spoken in favour of
granting the Republic of China on Taiwan the role that
it deserves in the international community. The hard-
working and peace-loving people of Taiwan have
clearly demonstrated that they are ready to actively
contribute to the goals and ideals for which the United
Nations stands.
We therefore appeal to the Organization's
membership to look beyond narrow political
considerations and face the geopolitical realities that
obtain on both sides of the Taiwan Strait. The
continued isolation of Taiwan does not bode well for
the spirit of globalization, which we all acknowledge,
has to be all-inclusive.
Finally, allow me to reaffirm the commitment of
the Government of the Republic of Malawi to live up to
the obligations enshrined in the Charter of the United
Nations. This is the only universal body that is well
placed to take us all into the millennium.















